 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 Y.Y.G.M. SA d.b.a. BRANDY                            Case No. 2:19-cv-04618 RGK (FFMx)
   MELVILLE, a Swiss corporation,
12                                                      STIPULATED PROTECTIVE
                      Plaintiff,                        ORDER
13
        v.
14
   REDBUBBLE INC.,
15
                      Defendant.
16
17
18 1.           A. PURPOSES AND LIMITATIONS
19              Discovery in this action is likely to involve production of confidential,
20 proprietary, or private information for which special protection from public
21 disclosure and from use for any purpose other than prosecuting this litigation may
22 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23 enter the following Stipulated Protective Order. The parties acknowledge that this
24 Order does not confer blanket protections on all disclosures or responses to
25 discovery and that the protection it affords from public disclosure and use extends
26 only to the limited information or items that are entitled to confidential treatment
27 under the applicable legal principles. The parties further acknowledge, as set forth in
28 Section 12.3, below, that this Stipulated Protective Order does not entitle them to

     2911-1006 / 1565442.1                          1
 1 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2 procedures that must be followed and the standards that will be applied when a party
 3 seeks permission from the court to file material under seal.
 4              B. GOOD CAUSE STATEMENT
 5              This action is likely to involve trade secrets, customer and pricing lists and
 6 other valuable research, development, commercial, financial, technical and/or
 7 proprietary information for which special protection from public disclosure and
 8 from use for any purpose other than prosecution of this action is warranted. Such
 9 confidential and proprietary materials and information consist of, among other
10 things, personally identifiable information of individual users of defendant’s online
11 marketplace, confidential business or financial information of the Parties and Third-
12 Parties, information regarding confidential business practices, or other confidential
13 research, development, or commercial information (including information
14 implicating privacy rights of third parties), information otherwise generally
15 unavailable to the public, or which may be privileged or otherwise protected from
16 disclosure under state or federal statutes, court rules, case decisions, or common
17 law. Accordingly, to expedite the flow of information, to facilitate the prompt
18 resolution of disputes over confidentiality of discovery materials, to adequately
19 protect information the parties are entitled to keep confidential, to ensure that the
20 parties are permitted reasonable necessary uses of such material in preparation for
21 and in the conduct of trial, to address their handling at the end of the litigation, and
22 serve the ends of justice, a protective order for such information is justified in this
23 matter. It is the intent of the parties that information will not be designated as
24 confidential for tactical reasons and that nothing be so designated without a good
25 faith belief that it has been maintained in a confidential, non-public manner, and
26 there is good cause why it should not be part of the public record of this case.
27 / / /
28 / / /

     2911-1006 / 1565442.1                          2
 1 2.           DEFINITIONS
 2              2.1          Action: Y.Y.G.M. SA d/b/a Brandy Melville v. Redbubble Inc., Case No.
 3 2:19-cv-04618-RGK-FFM (C.D. Cal.).
 4              2.2          Challenging Party: a Party or Non-Party that challenges the
 5 designation of information or items under this Order.
 6              2.3          “CONFIDENTIAL” Information or Items: information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for
 8 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9 the Good Cause Statement.
10              2.4          Counsel: Outside Counsel of Record and House Counsel (as well as
11 their support staff).
12              2.5          Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as
14 “CONFIDENTIAL.”
15              2.6          Disclosure or Discovery Material: all items or information, regardless
16 of the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter.
19              2.7          Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
21 an expert witness or as a consultant in this Action, provided that he or she is not an
22 employee of a party or of a competitor of a party, nor anticipated to become an
23 employee of a party or of a competitor of a party.
24              2.8          House Counsel: attorneys who are employees of a party to this Action.
25 House Counsel does not include Outside Counsel of Record or any other outside
26 counsel.
27              2.9          Non-Party or Third-Party: any natural person, partnership, corporation,
28 association, or other legal entity not named as a Party to this action.

     2911-1006 / 1565442.1                               3
 1              2.10 Outside Counsel of Record: attorneys who are not employees of a
 2 party to this Action but are retained to represent or advise a party to this Action and
 3 have appeared in this Action on behalf of that party or are affiliated with a law firm
 4 which has appeared on behalf of that party, and includes support staff.
 5              2.11 Party: any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and their
 7 support staffs).
 8              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10              2.13 Professional Vendors: persons or entities that provide litigation
11 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
13 and their employees and subcontractors.
14              2.14 Protected Material: any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL.”
16              2.15 Receiving Party: a Party that receives Disclosure or Discovery
17 Material from a Producing Party.
18 3.           SCOPE
19              The protections conferred by this Stipulation and Order cover not only
20 Protected Material (as defined above), but also (1) any information copied or
21 extracted from Protected Material; (2) all copies, excerpts, summaries, or
22 compilations of Protected Material; and (3) any testimony, conversations, or
23 presentations by Parties or their Counsel that might reveal Protected Material.
24              Any use of Protected Material at trial shall be governed by the orders of the
25 trial judge. This Order does not govern the use of Protected Material at trial.
26 4.           DURATION
27              Even after final disposition of this litigation, the confidentiality obligations
28 imposed by this Order shall remain in effect until a Designating Party agrees

     2911-1006 / 1565442.1                           4
 1 otherwise in writing or a court order otherwise directs. Final disposition shall be
 2 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3 or without prejudice; and (2) final judgment herein after the completion and
 4 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5 including the time limits for filing any motions or applications for extension of time
 6 pursuant to applicable law.
 7 5.           DESIGNATING PROTECTED MATERIAL
 8              5.1          Exercise of Restraint and Care in Designating Material for Protection.
 9 Each Party or Non-Party that designates information or items for protection under
10 this Order must take care to limit any such designation to specific material that
11 qualifies under the appropriate standards. The Designating Party must designate for
12 protection only those parts of material, documents, items, or oral or written
13 communications that qualify so that other portions of the material, documents,
14 items, or communications for which protection is not warranted are not swept
15 unjustifiably within the ambit of this Order.
16              Mass, indiscriminate, or routinized designations are prohibited. Designations
17 that are shown to be clearly unjustified or that have been made for an improper
18 purpose (e.g., to unnecessarily encumber the case development process or to impose
19 unnecessary expenses and burdens on other parties) may expose the Designating
20 Party to sanctions.
21              If it comes to a Designating Party’s attention that information or items that it
22 designated for protection do not qualify for protection, that Designating Party must
23 promptly notify all other Parties that it is withdrawing the inapplicable designation.
24              5.2          Manner and Timing of Designations. Except as otherwise provided in
25 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
26 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27 under this Order must be clearly so designated before the material is disclosed or
28 produced.

     2911-1006 / 1565442.1                               5
 1              Designation in conformity with this Order requires:
 2                           a)   for information in documentary form (e.g., paper or electronic
 3 documents, but excluding transcripts of depositions or other pretrial or trial
 4 proceedings), that the Producing Party affix at a minimum, the legend
 5 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each document
 6 that contains protected material. If only a portion or portions of the material in a
 7 document qualifies for protection, the Producing Party also must clearly identify the
 8 protected portion(s) (e.g., by making appropriate markings in the margins).
 9              A Party or Non-Party that makes original documents available for inspection
10 need not designate them for protection until after the inspecting Party has indicated
11 which documents it would like copied and produced. During the inspection and
12 before the designation, all of the material made available for inspection shall be
13 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
14 documents it wants copied and produced, the Producing Party must determine which
15 documents, or portions thereof, qualify for protection under this Order. Then, before
16 producing the specified documents, the Producing Party must affix the
17 “CONFIDENTIAL legend” to each document that contains Protected Material. If
18 only a portion or portions of the material in a document qualifies for protection, the
19 Producing Party also must clearly identify the protected portion(s) (e.g., by making
20 appropriate markings in the margins).
21                           b)   for testimony given in depositions that the Designating Party
22 identify the Disclosure or Discovery Material on the record, before the close of the
23 deposition all protected testimony; provided, however, that if the deposition is
24 contemplated to involve “Confidential” testimony, counsel for the Designating Party
25 may designate the entire transcript “Confidential” at the outset of the deposition, in
26 which case the designating party will have twenty (20) days after the deposition to
27 de-designate the portions that should not be designated “Confidential.”
28 / / /

     2911-1006 / 1565442.1                              6
 1                           c)    for information produced in some form other than documentary
 2 and for any other tangible items, that the Producing Party affix in a prominent place
 3 on the exterior of the container or containers in which the information is stored the
 4 legend “CONFIDENTIAL.” If only a portion or portions of the information
 5 warrants protection, the Producing Party, to the extent practicable, shall identify the
 6 protected portion(s).
 7              5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8 failure to designate qualified information or items does not, standing alone, waive
 9 the Designating Party’s right to secure protection under this Order for such material.
10 Upon timely correction of a designation, the Receiving Party must make reasonable
11 efforts to assure that the material is treated in accordance with the provisions of this
12 Order.
13 6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
14              6.1          Timing of Challenges. Any Party or Non-Party may challenge a
15 designation of confidentiality at any time that is consistent with the Court’s
16 Scheduling Order.
17              6.2          Meet and Confer. The Challenging Party shall initiate the dispute
18 resolution process under Local Rule 37.1 et seq.
19              6.3          The burden of persuasion in any such challenge proceeding shall be on
20 the Designating Party. Frivolous challenges, and those made for an improper
21 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
22 parties) may expose the Challenging Party to sanctions. Unless the Designating
23 Party has waived or withdrawn the confidentiality designation, all parties shall
24 continue to afford the material in question the level of protection to which it is
25 entitled under the Producing Party’s designation until the Court rules on the
26 challenge.
27 / / /
28 / / /

     2911-1006 / 1565442.1                                7
 1 7.           ACCESS TO AND USE OF PROTECTED MATERIAL
 2              7.1          Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this
 4 Action only for prosecuting, defending, or attempting to settle this Action. Such
 5 Protected Material may be disclosed only to the categories of persons and under the
 6 conditions described in this Order. When the Action has been terminated, a
 7 Receiving Party must comply with the provisions of section 13 below (FINAL
 8 DISPOSITION).
 9              Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Order.
12              7.2          Disclosure of “CONFIDENTIAL” Information or Items. Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving Party may disclose any information or item designated
15 “CONFIDENTIAL” only to:
16                           a)    the Receiving Party’s Outside Counsel of Record in this Action,
17 as well as employees of said Outside Counsel of Record to whom it is reasonably
18 necessary to disclose the information for this Action;
19                           b)    the officers, directors, and employees (including House Counsel)
20 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
21                           c)    Experts (as defined in this Order) of the Receiving Party to
22 whom disclosure is reasonably necessary for this Action and who have signed the
23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                           d)    the court and its personnel;
25                           e)    court reporters and their staff;
26                           f)    professional jury or trial consultants, mock jurors, and
27 Professional Vendors to whom disclosure is reasonably necessary for this Action
28 / / /

     2911-1006 / 1565442.1                                 8
 1 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 2 A);
 3                           g)   the author or recipient of a document containing the information
 4 or a custodian or other person who otherwise possessed or knew the information;
 5                           h)   during their depositions, witnesses ,and attorneys for witnesses,
 6 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 7 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 8 they will not be permitted to keep any confidential information unless they sign the
 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10 agreed by the Designating Party or ordered by the court. Pages of transcribed
11 deposition testimony or exhibits to depositions that reveal Protected Material may
12 be separately bound by the court reporter and may not be disclosed to anyone except
13 as permitted under this Stipulated Protective Order; and
14                           i)   any mediator or settlement officer, and their supporting
15 personnel, mutually agreed upon by any of the parties engaged in settlement
16 discussions.
17 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED
18              PRODUCED IN OTHER LITIGATION
19              If a Party is served with a subpoena or a court order issued in other litigation
20 that compels disclosure of any information or items designated in this Action as
21 “CONFIDENTIAL,” that Party must:
22                           a)   promptly notify in writing the Designating Party. Such
23 notification shall include a copy of the subpoena or court order;
24                           b)   promptly notify in writing the party who caused the subpoena or
25 order to issue in the other litigation that some or all of the material covered by the
26 subpoena or order is subject to this Protective Order. Such notification shall include
27 a copy of this Stipulated Protective Order; and
28 / / /

     2911-1006 / 1565442.1                               9
 1                           c)    cooperate with respect to all reasonable procedures sought to be
 2 pursued by the Designating Party whose Protected Material may be affected.
 3              If the Designating Party timely seeks a protective order, the Party served with
 4 the subpoena or court order shall not produce any information designated in this
 5 action as “CONFIDENTIAL” before a determination by the court from which the
 6 subpoena or order issued, unless the Party has obtained the Designating Party’s
 7 permission. The Designating Party shall bear the burden and expense of seeking
 8 protection in that court of its confidential material and nothing in these provisions
 9 should be construed as authorizing or encouraging a Receiving Party in this Action
10 to disobey a lawful directive from another court.
11 9.           A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12              PRODUCED IN THIS LITIGATION
13              a)       The terms of this Order are applicable to information produced by a Non-
14 Party in this Action and designated as “CONFIDENTIAL.” Such information
15 produced by Non-Parties in connection with this litigation is protected by the
16 remedies and relief provided by this Order. Nothing in these provisions should be
17 construed as prohibiting a Non-Party from seeking additional protections.
18              b)       In the event that a Party is required, by a valid discovery request, to
19 produce a Non-Party’s confidential information in its possession, and the Party is
20 subject to an agreement with the Non-Party not to produce the Non-Party’s
21 confidential information, then the Party shall:
22                           1) promptly notify in writing the Requesting Party and the Non-Party
23 that some or all of the information requested is subject to a confidentiality
24 agreement with a Non-Party;
25                           2) promptly provide the Non-Party with a copy of the Stipulated
26 Protective Order in this Action, the relevant discovery request(s), and a reasonably
27 specific description of the information requested; and
28 / / /

     2911-1006 / 1565442.1                              10
 1                           3) make the information requested available for inspection by the Non-
 2 Party, if requested.
 3              c)       If the Non-Party fails to seek a protective order from this court within 14
 4 days of receiving the notice and accompanying information, the Receiving Party
 5 may produce the Non-Party’s confidential information responsive to the discovery
 6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7 not produce any information in its possession or control that is subject to the
 8 confidentiality agreement with the Non-Party before a determination by the court.
 9 Absent a court order to the contrary, the Non-Party shall bear the burden and
10 expense of seeking protection in this court of its Protected Material.
11 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13 Protected Material to any person or in any circumstance not authorized under this
14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17 persons to whom unauthorized disclosures were made of all the terms of this Order,
18 and (d) request such person or persons to execute the “Acknowledgment and
19 Agreement to Be Bound” that is attached hereto as Exhibit A.
20 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21              PROTECTED MATERIAL
22              When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other protection,
24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26 may be established in an e-discovery order that provides for production without
27 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
28 as the parties reach an agreement on the effect of disclosure of a communication or

     2911-1006 / 1565442.1                              11
 1 information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted
 3 to the court.
 4 12.          MISCELLANEOUS
 5              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6 person to seek its modification by the Court in the future.
 7              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8 Protective Order no Party waives any right it otherwise would have to object to
 9 disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
11 ground to use in evidence of any of the material covered by this Protective Order.
12              12.3 Filing Protected Material. A Party that seeks to file under seal any
13 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
14 only be filed under seal pursuant to a court order authorizing the sealing of the
15 specific Protected Material at issue. If a Party's request to file Protected Material
16 under seal is denied by the court, then the Receiving Party may file the information
17 in the public record unless otherwise instructed by the court.
18 13.          FINAL DISPOSITION
19 After the final disposition of this Action, as defined in paragraph 4, within 60 days
20 of a written request by the Designating Party, each Receiving Party must return all
21 Protected Material to the Producing Party or destroy such material. As used in this
22 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23 summaries, and any other format reproducing or capturing any of the Protected
24 Material. Whether the Protected Material is returned or destroyed, the Receiving
25 Party must submit a written certification to the Producing Party (and, if not the same
26 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27 (by category, where appropriate) all the Protected Material that was returned or
28 destroyed and (2)affirms that the Receiving Party has not retained any copies,

     2911-1006 / 1565442.1                        12
 1 abstracts, compilations, summaries or any other format reproducing or capturing any
 2 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5 reports, attorney work product, and consultant and expert work product, even if such
 6 materials contain Protected Material. Any such archival copies that contain or
 7 constitute Protected Material remain subject to this Protective Order as set forth in
 8 Section 4 (DURATION).
 9 14.          Any violation of this Order may be punished by any and all appropriate
10 measures including, without limitation, contempt proceedings and/or monetary
11 sanctions.
12              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13
14 DATED: February 6, 2020                    /S/ FREDERICK F. MUMM
                                                  Frederick F. Mumm
15
                                             United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     2911-1006 / 1565442.1                        13
 1                                             EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4              I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Stipulated Protective Order that
 7 was issued by the United States District Court for the Central District of California
 8 on [date] in the case of Y.Y.G.M. SA d/b/a Brandy Melville v. Redbubble Inc., Case
 9 No. 2:19-cv-04618-RGK-FFM (C.D. Cal.). I agree to comply with and to be bound
10 by all the terms of this Stipulated Protective Order and I understand and
11 acknowledge that failure to so comply could expose me to sanctions and punishment
12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
13 any information or item that is subject to this Stipulated Protective Order to any
14 person or entity except in strict compliance with the provisions of this Order.
15              I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint __________________________ [print
19 or type full name] of _______________________________________ [print or type
20 full address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23
24 Date:
25
     City and State where sworn and signed:
26
     Printed name:
27
28 Signature:

     2911-1006 / 1565442.1                          14
